Citation Nr: 1646830	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-39 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a respiratory disability (claimed as breathing trouble), to include an upper respiratory infection and sleep apnea, and to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney at Law.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in Muskogee, Oklahoma.  A transcript of the proceeding has been associated with the claims file.  However, the VLJ who conducted the hearing is no longer employed by the Board.  In October 2016, the Board notified the Veteran and afforded him an opportunity for a new Board hearing, but the Veteran declined in writing in November 2016.  See 38 C.F.R. § 20.707 (2015).  

In January 2013 and April 2014, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters were returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an upper respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Bilateral hearing loss was not manifest during service or within one year of separation.  Bilateral hearing loss disability is unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a March 2009 notice letter fully satisfied the notice requirements of the VCAA.  The letter explained what evidence was necessary to substantiate the claim, and which types of evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran was provided with a VA examination relating to his claim in April 2013, and a February 2015 addendum opinion was obtained from the same VA examiner.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate rationales for her conclusions, particularly as clarified in her addendum opinion.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.  

In January 2013, the Board remanded the claims so that the Veteran could be afforded a VA examination, and so that all of his VA treatment records dated from 2007 to present could be obtained.  Subsequently, several VA treatment records were obtained, and the April 2013 VA audiological examination was performed.  In April 2014, the Board remanded the claim to obtain additional outstanding VA treatment records, including a September 2002 audiology record, and to obtain an addendum VA medical opinion for the hearing loss claim, including to consider the induction examination results after conversion from ASA to ISO units.  Subsequently, the missing September 2002 VA audiology record was obtained (showing hearing aids were ordered at that time), and the February 2015 VA addendum opinion relating to the hearing loss claim was obtained.  The Board finds that the VA examiner adequately answered all of the questions posed by the Board, and that there was substantial compliance with all of the Board's remand directives.

The Board acknowledges that the Veteran's representative asserts that there was not substantial compliance with the Board's remand directives because the November 2015 Supplemental Statement of the Case (SSOC) did not address whether there was "clear and unmistakable evidence" that the Veteran's hearing loss preexisted service.  The Board finds this allegation to be baseless because no preexisting hearing loss has ever been found.  Thus, it is irrelevant whether nonexistent preexisting hearing loss "clearly and unmistakably" preexisted service.  In fact, when asked whether there was "clear and unmistakable" evidence that the Veteran had preexisting hearing loss, the February 2015 VA medical opinion shows the examiner opined, to the contrary, that it is "clear and unmistakable" that the Veteran did not have preexisting hearing loss and that, rather, the Veteran's hearing was within normal limits on entry into service.

At the Board hearing, the VLJ clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and elicited testimony so as to identify any potential evidentiary defects.  See 38 C.F.R. § 3.103(c)(2) (2015).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), which include organic disease of the nervous system (sensorineural hearing loss), if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1101,1112, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection. 38 C.F.R. § 3.385 (2015).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id. 

The Veteran served on active duty in the Navy from June 1968 to June 1971.  He claims that he has bilateral hearing loss disability that is related to his active service, particularly from rifles and grenade testing during his basic training, as well as from aircraft and ambulance sirens while stationed in Germany as a medic and ambulance driver.  See Hearing transcript at 9-13, 15-18, 22-25.  

Regarding his service in Germany, his DA Form 20 reflects he served as a medical aidman and an ambulance driver.  The Board also acknowledges the Veteran testified that he had exposure to loud noise during a two-week period that he served in an airfield as a medic and slept in a hangar close to a runway, and that he has submitted copies of photographs of an airfield.  Based on the Veteran's military occupational specialty alone, the Board finds that the Veteran's reported exposure to loud noise from ambulance sirens to be credible.

The Veteran's September 1967 enlistment examination report reflects pure tone thresholds (converted from ASA to ISO) as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
25
10
10
15
LEFT
20
10
15
15

His March 1971 separation examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
10
0
0
10
LEFT
5
0
5
10

Post-service, a September 2002 VA treatment record shows the Veteran reported hearing problems for six to eight months.  Pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
30
40
50
60
65
LEFT
25
35
50
60
65

Speech recognition was 85 percent in the right ear using Maryland CNC word lists, but it was not tested in the left ear using Maryland CNC word lists.  The audiologist diagnosed mild to moderately severe sensorineural hearing loss.  Because the Veteran's auditory thresholds were 40 decibels or greater in at least one frequency (500, 1000, 2000, 3000, or 4000) in each ear, the Board finds that he was shown to have a hearing loss disability bilaterally at that time for VA purposes as defined by 38C.F.R. §3.385.

With regard to whether the Veteran's hearing loss is related to his active service, the Veteran submitted a February 2009 letter from Dr. L.I., a private audiologist, in support of his claim.  Dr. L.I. wrote that the Veteran presented in February 2009 for audiologic evaluation and reported a long history of hearing loss, albeit he reported to her that he could not recall when it began.  He reported to Dr. L.I. that he was exposed to hazardous noise in service without hearing protection from working in close proximity to aircraft, as well as M-16 and grenade testing.  Dr. L.I. noted the Veteran reported a post-service history of working as a sandblaster and in an oil field, but with hearing protection.  See also Private Treatment Record, June 1995 (sandblasting oil derricks).  Pure tone thresholds were noted as revealing normal sloping to severe sensorineural hearing loss bilaterally (but no specific pure tone thresholds were noted), and word recognition scores using Maryland CNC word lists were 86 percent in the right ear and 80 percent in the left ear.  Dr. L.I. diagnosed binaural hearing loss, and opined that, having "reviewed" the Veteran's service history, it is just as likely as not that at least some of the Veteran's hearing loss is the result of his exposure to hazardous noise in service.  Dr. L.I. did not provide any rationale for her opinion.

The Veteran was afforded VA examinations in April 2013, with a February 2015 VA addendum opinion.  The April 2013 VA examination report reflects the examiner noted that the Veteran's hearing was within normal limits at separation from service, and that he reported a history of post-service occupational noise exposure working at a horse trailer manufacturing facility for 5 years, and also working in the oil field industry in sandblasting and installing trailer tops and riveting for 20 years.  The examiner noted that the Veteran was seen in September 2002 in VA audiology for complaints of hearing problems for six to eight months.  The examiner opined that it is less likely than not that this Veteran's hearing loss is due to acoustic trauma during his service, reasoning that there was not a significant shift in thresholds during his service, he reported a 25 year history of civilian occupational noise exposure, and citing the fact that the Veteran reported to the VA audiologist in September 2002 that he had a problem hearing for the past six to eight months.

The Board acknowledges that the April 2013 VA examiner did not convert the Veteran's enlistment pure tone thresholds from ASA to ISO units.  In that regard, however, the Board notes that as shown above, after conversion of the enlistment thresholds to ISO, all of the Veteran's pure tone thresholds were shown to have improved from the time of enlistment to the time of separation (as decibels are added to the thresholds when converting).  In other words, the April 2013 VA examiner's failure to convert the enlistment thresholds from ASA to ISO would artificially lower the thresholds on entry and reflect greater threshold shifts, if any, between the time of induction and separation.  

Regardless, a February 2015 VA addendum opinion was obtained from the same VA examiner, in which she considered the difference in thresholds from the time of enlistment and separation having taken into account conversion of the induction thresholds from ASA to ISO.  Again, the same VA examiner opined that the Veteran's hearing was within normal limits bilaterally at the time of induction and at the time of separation from service.  The examiner opined that it is less likely than not that the Veteran's hearing loss had its onset in service or is otherwise related to service.  The examiner reasoned that the Veteran reported a significant post-service history of occupational noise exposure working at a horse trailer manufacturing facility for 5 years, installing trailer tops and riveting and while working in the oil field industry, in sandblasting, for 20 years, and citing the fact that he reported to the VA audiologist in September 2002 that he had a hearing problem for six to eight months.  In addition, when asked whether there was "clear and unmistakable" evidence that the Veteran had preexisting hearing loss, the February 2015 VA medical opinion shows the examiner opined, to the contrary, that it is "clear and unmistakable" that the Veteran did not have preexisting hearing loss

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral sensorineural hearing loss disability is related to his active service.  The Board finds the February 2015 VA medical opinion to be the most probative evidence of record regarding the etiology of the Veteran's hearing loss.  The VA examiner reviewed the claims file, including the Veteran's service treatment records, private treatment records, and VA treatment records, took a history from the Veteran, examined him in April 2013, and provided a detailed rationale for her conclusion in her February 2015 VA medical opinion.  She also considered the induction thresholds after conversion from ASA to ISO units as requested by the Board.

The Board again acknowledges the February 2009 letter from Dr. L.I. in which she noted a "review" of the Veteran's service history, and opined that it is just as likely as not that at least some of the Veteran's hearing loss is the result of his exposure to hazardous noise in service.  Because no rationale was provided by Dr. L.I., the Board finds the conclusions of the VA examiner to be by far more probative.

In addition, although the Veteran has been diagnosed with bilateral sensorineural hearing loss, an organic disease of the nervous system, it was not "noted" during service or within one year of separation.  See 38 C.F.R. § 3.309(a).  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  In sum, he did not manifest hearing loss or hearing loss disability during service or within one year of separation.

As noted above, the Veteran reported to the September 2002 VA audiologist that he noticed hearing problems for six to eight months.  He reported to Dr. L.I. in February 2009 that he could not recall the onset of symptoms.  He testified at the hearing, when questioned by the Veterans Law Judge, that "I could not really say just when I first noticed it," albeit later his representative asked "now you told me you thought it might have been as far back as 1970 or 1971," and the Veteran answered "right."  Clearly, there is inconsistency in the Veteran's reported time of onset, and therefore the Board finds any alleged continuity of symptoms since service or onset in service to be not credible.  Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness' testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness' testimony is credible). see also DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed.Cir.1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony.").  

The Board adds that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Thus, the Veteran's report back in September 2002 that he had experienced hearing problems for six to eight months is likely more trustworthy.

Regarding any explicit or implicit opinion of the Veteran that his bilateral hearing loss was caused by his in-service noise exposure, the Board acknowledges he has a history of serving as a medic in service.  In addition, he submitted a statement from Dr. L. I.  He is competent to report that which comes to his senses (noticing decreased acuity) and what he was told by Dr. L. I.  However, this lay/medical evidence is of no greater probative value that the factual foundation upon which it is based.  Here, the lay/medical opinion lacks a factual foundation and adequate reasoning.  Accordingly, such evidence is accorded little probative value.  To the extent that he reports that he had decreased acuity during service, such evidence is inconsistent with the service records and is not credible.  Clearly contemporaneous service records are more probative and more credible than remote recollections.

The Board, however, ultimately finds that the February 2015 VA medical opinion has more probative value based on the detailed rationale provided by the VA examiner, and based on the fact that the Veteran is not shown to have any background in audiology as compared to the VA examiner, an audiologist.  See 38 C.F.R. § 3.159(a).

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

B.  Respiratory

The Veteran claims that he has an upper respiratory disability, including an URI and sleep apnea, due to his active service, particularly alleged asbestos exposure from the pipes in steam radiators in his barracks.  See Hearing Transcript at 25-27, 32.

Most recently, in April 2014, this matter was remanded so that, among other things, the Veteran could be afforded a VA examination, which was provided in January 2015.  The January 2015 VA examiner did not, however, address the nature and etiology of the Veteran's URIs shown in the VA treatment records in March 2008 and December 2010, or of his pneumonia and hypoxia in January 2008, March 2008, April 2008, June 2010, July 2011, and January 2013.  Therefore, this matter should be remanded so that the VA examiner may address the nature and etiology of the Veteran's URIs and pneumonia/hypoxia.

The Board also remanded the Veteran's claim so that all of his outstanding VA treatment records dated since 2002 could be obtained.  Subsequently, all of the Veteran's VA treatment records dated from January 2009 to September 2013 were associated with the claims file (in VVA), but unfortunately, only a handful of records dated priorto.  The Board notes by way of background that the Veteran testified at the Board hearing that he was hospitalized several times around 2007 or 2008 for respiratory problems, and the Board notes that VA medical center reports of hospitalization already of record show that the Veteran was admitted in March 2007 for chest pain, hypertension, and diabetes mellitus, in January 2008 for pneumonia and hypoxia, in March 2008 for hospital acquired pneumonia (HAP) and diarrhea, and in April 2008 for pneumonia and hypoxia.  See Transcript at 25-27, 32.  The Board adds that the January 2015 VA examination report references treatment in January 2002 for probable sleep apnea and an April 2002 sleep study, which records are not in the claims file.  Therefore, regrettably, this matter should again be remanded so that all of the Veteran's VA treatment records dated from January 2002 to December 2008 may be associated with the claims file.

Also, the January 2015 VA examiner referenced recent treatment at the VA medical center in December 2014 for a diagnosed Mycobacterium avium-intracellulare pulmonary infection.  Therefore, on remand, all of the more recent VA treatment records dated from September 2013 to present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from January 2002 to December 2008, and also from September 2013 to present.

Note that these records should include an April 2002 sleep study referenced by the January 2015 VA examiner.

2.  After the above development has been completed, obtain an addendum VA medical opinion from the same examiner who provided the January 2015 VA examination, or if unable then from a similarly qualified examiner, regarding the Veteran's claimed upper respiratory disability, including an URI and sleep apnea.  The examiner is requested to review the claims folder and to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's history of treatment for 
a) URIs and b) pneumonia are related to his active service, including his alleged asbestos exposure from pipes in radiators in his barracks.  See VA treatment records, March 2008 and December 2010 (URIs), and January 2008, March 2008, April 2008, June 2010, July 2011, and January 2013 (pneumonia/hypoxia).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


